DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/05/2022 has been entered. Claims 1-15 remain pending in the application. Claims 12-15 are new.

Response to Arguments
Applicant’s arguments, filed 10/05/2022, with respect to the rejections of claim 1 under 103 has been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Spillane et al. (US Pub. 2008/0063339 – Applicant provided reference) in view of Young et al. (US Pub. 2020/0209656) and further in view of Shikata (Single crystal diamond wafers for high power electronics).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Spillane et al. (US Pub. 2008/0063339 – Applicant provided reference) in view of Young et al. (US Pub. 2020/0209656) and further in view of Shikata (Single crystal diamond wafers for high power electronics).
As per claim 1, Spillane teaches a system for coupling Nitrogen Vacancy (NV)-defects in a quantum computing architecture [abstract, “computer architectures that are both scalable and defect tolerant and to methods for fabricating color-center-based quantum computer architectures”], the system comprising: 
a diamond wafer comprising a plurality of separated implantation sites, at least a portion of which comprise a single NV-defect [Fig. 1B shows an NV center comprising a nitrogen 112 and embedding in a diamond lattice 110, wherein, paragraph 0004, “the NV centers can be created in diamond using N+ ion implantation”];  
an optical cavity system coupled to the diamond wafer, the optical cavity system comprising a plurality of cavity sites aligned to the separated implantation sites [Figs. 9, 11, 15, 33-36, paragraph 0094, “FIG. 9 illustrates an example of a photonic crystal with two resonant cavities and a waveguide”; paragraph 0099, “The node 1102 comprises a photonic crystal 1110 coupled to a color center, represented by a dot 1112 … the photonic crystal 1110 includes a first waveguide 1122 and a second waveguide 1124. The first waveguide transmits electromagnetic waves to, and from, the color center 1112. The second waveguide 1124 is coupled to the ridge waveguide 1116 and can be used to transmit electromagnetic waves to, and from, the photonic crystal 1110 via a vertically coupled photonic device (not shown), such as an optical fiber. The color centers can be atomic-vacancy centers, such as the NV center described above with reference to FIG. l C, a Ni vacancy center, or a Si vacancy center. The color centers are coupled to resonant cavities (not shown) that are located within the first waveguides of the photonic crystals”]; 
an integrated optics system coupled to the optical cavity system [Figs. 9 and 11-15], the integrated optics system comprising: 
one or more optical waveguides [paragraph 0106, waveguides 1206, 1216] and one or more switchable elements associated with each optical waveguide [paragraph 0106, microring 1204, and a ridge waveguide 1206; paragraph 0009, “a switch located between the first photonic device and a bus waveguide. The switch can be configured to selectively control transmission of electromagnetic waves between the bus waveguide and the color center”; paragraph 0103, “The microring and the first and second electrodes of each node comprise a switch that can be used to selectively turn each node "on" or "off." For example, each switch can be used to tum off a node”], one or more photon sources, one or more photon detectors [paragraph 0009, “a node of a quantum computer architecture comprises a first photonic device configured to transmit electromagnetic waves, a color center embedded in diamond and coupled to the first photonic device”; It can be seen that the photonic device requiring photon source and photon detector], and one or more fiber optic connections coupled to one or more of: one of the photon sources, one of the photon detectors, and one or more of the switchable elements [Fig. 36, paragraph 0075, “a photonic chip connected to a single optical fiber”; paragraph 0099, “The node 1102 comprises a photonic crystal 1110 coupled to a color center, represented by a dot 1112 … the photonic crystal 1110 includes a first waveguide 1122 and a second waveguide 1124. The first waveguide transmits electromagnetic waves to, and from, the color center 1112. The second waveguide 1124 is coupled to the ridge waveguide 1116 and can be used to transmit electromagnetic waves to, and from, the photonic crystal 1110 via a vertically coupled photonic device (not shown), such as an optical fiber]; 
wherein one or more of the one or more optical waveguides [paragraph 0106, waveguides 1206, 1216], one or more switchable elements [paragraph 0106, microring 1204, and a ridge waveguide 1206; paragraph 0009, “a switch located between the first photonic device and a bus waveguide. The switch can be configured to selectively control transmission of electromagnetic waves between the bus waveguide and the color center”; paragraph 0103, “The microring and the first and second electrodes of each node comprise a switch that can be used to selectively turn each node "on" or "off." For example, each switch can be used to tum off a node”], one or more photon sources, one or more photon detectors [paragraph 0009, “a node of a quantum computer architecture comprises a first photonic device configured to transmit electromagnetic waves, a color center embedded in diamond and coupled to the first photonic device”; It can be seen that the photonic device requiring photon source and photon detector], and one or more fiber optic connections of the integrated optics system are on a first chip module [Figs. 12-15, paragraph 0106, a photonic chip node; Fig. 36, paragraph 0075, “a photonic chip connected to a single optical fiber”; paragraph 0099, “The node 1102 comprises a photonic crystal 1110 coupled to a color center, represented by a dot 1112 … the photonic crystal 1110 includes a first waveguide 1122 and a second waveguide 1124. The first waveguide transmits electromagnetic waves to, and from, the color center 1112. The second waveguide 1124 is coupled to the ridge waveguide 1116 and can be used to transmit electromagnetic waves to, and from, the photonic crystal 1110 via a vertically coupled photonic device (not shown), such as an optical fiber];
Spillane does not teach 
a first chip module that is physically separate from the diamond wafer; 
wherein a first one of the switchable elements of the first chip module couples a first pair of single NV-defects by splitting a beam emitted by one of the photon sources, via a first one of the optical waveguides, to the cavity sites aligned to the implantation sites of the first pair of single NV-defects; and 
wherein a second one of the switchable elements of the first chip module couples a second pair of single NV-defects by splitting a beam emitted by one of the photon sources, via a second one of the optical waveguides, to the cavity sites aligned to the implantation sites of the second pair of single NV-defects.  
Young teaches
a first one of the switchable elements [Figs. 21-23, splitters 151, 156, 172] of the first chip module couples a first pair of single NV-defects by splitting a beam emitted by one of the photon sources, via a first one of the optical waveguides, to the cavity sites aligned to the implantation sites of the first pair of single NV-defects [Abstract, “A single-photon light source (2) comprises a photonic crystal structure the lattice of which extends in at least two dimensions and includes a crystal defect defining an optical waveguide (13) for guiding optical radiation emitted within the photonic crystal”; paragraph 0194, “FIGS. 21, 22 and 23 employs one or more optical beam splitters (151 , 156, 172, 177, 179). Each of these optical beam splitters is provided using a photonic crystal comprising a bifurcated (e.g. y-shaped) lattice defect in the crystal defining a bifurcated optical waveguide. The bifurcation structure is symmetrical such that incoming light is equally split/shared between the bifurcating arms of the beam splitter. In the transmitter/receiver apparatus illustrated in FIGS. 21 and 22, a respective phase modulator (154, 175) is provided using a photonic crystal comprising a linear lattice defect defining an optical waveguide within which is disposed a material which is responsive to an applied electrical field to change the value of its optical refractive index”; Fig. 21, paragraph 0195, “the optical output of the single-photon source 2 is in optical communication with an input of a first optical beam splitter 151 which splits received optical radiation into two equal parts and to direct one of those two parts to an optical phase modulator 154, while simultaneously directing the other of those two parts to a continuing optical transmission line 152, such as a photonic crystal waveguide structure”]; and 
wherein a second one of the switchable elements [Fig. 22, splitters 172, 177, 179] of the first chip module couples a second pair of single NV-defects by splitting a beam emitted by one of the photon sources, via a second one of the optical waveguides, to the cavity sites aligned to the implantation sites of the second pair of single NV-defects [paragraphs 0197-0199, “A terminal beam splitter unit 179 is arranged to receive the phase modulated output of the preceding beam splitter 177, and this beam splitter may have the same structure as the first beam splitter 172, so as to equally divide received optical radiation into two optical outputs (180, 181) arranged in optical communication with a respective one of two separate single-photon detectors (DO, Dl; 182, 183) … The beam splitter 179 of FIG. 22 causes photons to travel down only one of its two output lines (180, 181), and this is determined by the phase of the photon in question. This means that a receiver can detect one of two different modulations by identifying which one of the two detectors (182, 183) detects a photon … a photon in-coupler 61 for receiving incoming photons and directing received photons to an optical beam splitter 172, which may be of the same structure and function as the optical beam splitter 161 FIG. 21, or 172 of FIG. 22. The optical beam splitter 172 splits received light into two equal parts and outputs the result to optical output parts (191, 192) for input to a respective one of two separate polarisation beam splitter units (193, 194). A first one of the two polarisation beam splitter units 193 is arranged to direct received photons to one of two separate optical detectors (e.g. an avalanche photodiode detector) according to the state of linear polarization of the received photon”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the color-center-based quantum computer architectures of Spillane to include a first one and a second one of the switchable elements of the first chip module couples the pair of single NV-defects by splitting a beam emitted by one of the photon sources, via one of the optical waveguides of Young. Doing so would help splitting received optical radiation into two equal parts and to direct one of those two parts to an optical phase modulator, while simultaneously directing the other of those two parts to a continuing optical transmission line such as a photonic crystal waveguide structure (Young, 0195).
Spillane and Young do not teach
a first chip module that is physically separate from the diamond wafer; 
Shikata teaches 
a first chip module that is physically separate from the diamond wafer [Abstract, “applications of diamond devices with a vertical structure, the required target properties for first stage diamond wafers”; Fig. 2, page 2 (169), Col. 2, 2nd paragraph, discloses the device applications and corresponding device structures and wafer, Fig. 2 (on the right side) shows 2 separate boxes, the upper box is a high power device/an integrated system comprising vertical structure, switching device, diode, MOSFET, etc., and the lower box comprises the diamond wafer with low resistivity substrate, low defect, etc., Fig. 2 clearly shows the integrated system is separate from the diamond wafer. Since Spillane teaches an integrated system comprising a first chip module which including one or more optical waveguides, one or more switchable elements, one or more photon sources, one or more photon detectors, and one or more fiber optic connections (paragraphs 0009, 0075, 0099, 0103 and 0106), while Shikata teaches an integrated system is separate from the diamond wafer, therefore, the combination of Spillane and Shikata read on the claim limitation]; 

    PNG
    media_image1.png
    316
    504
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the color-center-based quantum computer architectures of Spillane to include the integrated system is separate from the diamond wafer of Shikata. Doing so would help providing electrical isolation between different components and interconnections.

As per claim 2, Spillane, Young and Shikata teach the system of claim 1.
Spillane further teaches
at least one of the switchable elements is an optical switch [paragraph 0150, “The MUX/DEMUX 3612 can be comprised of waveguides or resonators in a photonic crystal, or optical fibers, that are controlled by electronic/optical switches”].  
Young further teaches
at least one of the switchable elements is a 50:50 beamsplitter [paragraph 0194, “illustrated in FIGS. 21, 22 and 23 employs one or more optical beam splitters (151, 156; 172, 177, 179) … The bifurcation structure is symmetrical such that incoming light is equally split”; paragraph 0198, “The 50/50 beamsplitter 172 randomly directs photons to different directions”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the color-center-based quantum computer architectures of Spillane to include at least one of the switchable elements is a 50:50 beamsplitter of Young. Doing so would help directing photons to different directions (Young, 0198).

As per claim 3, Spillane, Young and Shikata teach the system of claim 1.
Young further teaches
a first one of the photon detectors [Fig. 23, detectors 195, 196] reads a signal reflected from the cavity sites of the optical cavity system aligned with the implantation sites of the first pair of single NV-defects and a second one of the photon detectors [Fig. 23, detectors 197, 198] reads a signal reflected from the cavity sites of the optical cavity system aligned with the second pair of single NV-defects [paragraph 0161, “the single-photon detector comprises a silicon-based avalanche photodiode detector unit optically coupled to the optical output part (e.g. output port) of the polarising unit 63 by a wedge-shaped out-coupler 88 which is arranged to direct individual photons out from the single-mode waveguide of the polarising unit 63 and into the photosensitive detection region of the silicon avalanche photodiode single-photon detector 64 which is in signal communication with the electronic control unit 65”; Fig. 23, paragraph 0198, “The optical beam splitter 172 splits received light into two equal parts and outputs the result to optical output parts (191, 192) for input to a respective one of two separate polarisation beam splitter units (193, 194). A first one of the two polarisation beam splitter units 193 is arranged to direct received photons to one of two separate optical detectors … optical detector 195 (D0), optical detector 196 (Dl) … Similarly, a second of the two polarization beam splitter units 194 is arranged to direct received photons to one of two separate optical detectors (e.g. avalanche photodiode detector) according to the state of linear polarisation of the received photon … optical detector 197 (D2) …  optical detector 198 (D3) … the detection of each one of four different linear polarisation states forming the four bases of a BB84 protocol, is enabled … The electronic control unit 64 is arranged, as described above in other embodiments, to apply a bias voltage to each of the avalanche photodiode detectors is to enable them to generate an electrical detection signal in response to receiving individual photons”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the color-center-based quantum computer architectures of Spillane to include the photon detectors read a signal reflected from the cavity sites of the optical cavity system of Young. Doing so would help generating an electrical detection signal in response to receiving individual photons (Young, 0198).

As per claim 4, Spillane, Young and Shikata the system of claim 1.
Spillane further teaches
the single NV-defects of the diamond wafer are connected in a Linear Nearest Neighbor (LNN) geometry by the first chip module [paragraph 0150, “FIG. 35 illustrates a photonic chip 3500 with a single bus waveguide 3502 that is coupled to two rows of nodes”; paragraph 0099, “The node 1102 comprises a photonic crystal 1110 coupled to a color center, represented by a dot 1112 … The color centers can be atomic-vacancy centers, such as the NV center described above with reference to FIG. 1 C, a Ni vacancy center].  

As per claim 5, Spillane, Young and Shikata the system of claim 1.
Spillane further teaches
the integrated optics system comprises: 
a second chip module [Fig. 11, node 1102] comprising one or more optical waveguides [paragraphs 0099-0100, waveguides 1104-1106] and one or more switchable elements associated with each optical waveguide [paragraphs 0099-0100, microring 1114], one or more photon sources, one or more photon detectors [paragraph 0009, “a node of a quantum computer architecture comprises a first photonic device configured to transmit electromagnetic waves, a color center embedded in diamond and coupled to the first photonic device”; It can be seen that the photonic device requiring photon source and photon detector], and one or more fiber optic connections coupled to one or more of: one of the photon sources, one of the photon detectors, and one or more of the switchable elements [Fig. 36, paragraph 0075, “a photonic chip connected to a single optical fiber”; paragraph 0099, “The node 1102 comprises a photonic crystal 1110 coupled to a color center, represented by a dot 1112 … the photonic crystal 1110 includes a first waveguide 1122 and a second waveguide 1124. The first waveguide transmits electromagnetic waves to, and from, the color center 1112. The second waveguide 1124 is coupled to the ridge waveguide 1116 and can be used to transmit electromagnetic waves to, and from, the photonic crystal 1110 via a vertically coupled photonic device (not shown), such as an optical fiber], 
wherein the second chip module is oriented at 90 degrees to the first chip module [Fig. 11, paragraph 0099, “The photonic chip 1100 comprises a photonic network of 15 identically configured nodes”, where the nodes (including node 1102 (second chip module) is oriented at 90 degrees to the other nodes (including the first chip module)].  

As per claim 6, Spillane, Young and Shikata the system of claim 5.
Young further teaches
the second chip module couples a third pair of single NV- defects by splitting a beam emitted by one of the photon sources, via one of the optical waveguides of the second chip module, to the cavity sites aligned to the implantation sites of the third pair of single NV-defects [paragraph 0194, “in FIGS. 21, 22 and 23 employs one or more optical beam splitters (179). Each of these optical beam splitters is provided using a photonic crystal comprising a bifurcated (e.g. y-shaped) lattice defect in the crystal defining a bifurcated optical waveguide. The bifurcation structure is symmetrical such that incoming light is equally split/shared between the bifurcating arms of the beam splitter. In the transmitter/receiver apparatus illustrated in FIGS. 21 and 22, a respective phase modulator (154, 175) is provided using a photonic crystal comprising a linear lattice defect defining an optical waveguide”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the color-center-based quantum computer architectures of Spillane to include the second chip module couples a third pair of single NV- defects by splitting a beam emitted by one of the photon sources, via one of the optical waveguides of the second chip module of Young. Doing so would help splitting received optical radiation into two equal parts and to direct one of those two parts to an optical phase modulator, while simultaneously directing the other of those two parts to a continuing optical transmission line such as a photonic crystal waveguide structure (Young, 0195).

As per claim 7, Spillane, Young and Shikata the system of claim 5.
Spillane further teaches
the single NV-defects of the diamond wafer are connected in a two-dimensional Nearest Neighbor (2DNN) geometry by the second chip module [Figs. 12, 15].  

As per claim 8, Spillane, Young and Shikata the system of claim 1.
Spillane further teaches
the first chip module configures the one or more switchable elements to enable measurement of a quantum state of one or more of the plurality of NV- defects [paragraph 0009, “color-center-based quantum computer architectures that are both scalable and defect tolerant and to methods for fabricating color-center-based quantum computer architectures … a node of a quantum computer architecture comprises a first photonic device configured to transmit electromagnetic waves, a color center embedded in diamond and coupled to the first photonic device, and a switch located between the first photonic device and a bus waveguide. The switch can be configured to selectively control transmission of electromagnetic waves between the bus waveguide and the color center”].  

As per claim 9, Spillane, Young and Shikata the system of claim 1.
Young further teaches
the first one of the switchable elements of the first chip module couples the first pair of adjacent separated NV-defects at a first timestep, and the second one of the switchable elements of the first chip module couples the second pair of adjacent separated NV-defects at a second timestep [Fig. 22 shows the beam splitter 172 (first switchable element) couples the first pair of adjacent separated NV-defects at a first timestep, and the beam splitter 179 (second switchable element) couples the second pair of adjacent separated NV-defects at a second timestep (according to the structure of the figure)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the color-center-based quantum computer architectures of Spillane to include the first one of the switchable elements of the first chip module couples the first pair of adjacent separated NV-defects at a first timestep, and the second one of the switchable elements of the first chip module couples the second pair of adjacent separated NV-defects at a second timestep of Young. Doing so would help splitting received optical radiation into two equal parts and to direct one of those two parts to an optical phase modulator, while simultaneously directing the other of those two parts to a continuing optical transmission line such as a photonic crystal waveguide structure (Young, 0195).

As per claim 10, Spillane, Young and Shikata the system of claim 1.
Spillane further teaches
at least one of the cavity sites is aligned to an implantation site comprising an unusable NV-defect [paragraph 0149, “Certain nodes may have defects, such as not having a color center, the cavity coupling is too weak, or their characteristics differ from that of the other nodes. The defective nodes can be turned off by changing the refractive index of each switch microring, as described above with reference to FIG. 11. FIG. 34 illustrates the photonic chip 3400 with 5 defective nodes that represents an embodiment of the present invention. In FIG. 34, defective nodes are identified by "Xs." For example, "X" 3402 identifies a defective node 3404”].

As per claim 11, Spillane, Young and Shikata the system of claim 1.
Spillane further teaches
at least one of the cavity sites is aligned to an implantation site comprising two NV-defects [paragraph 0149, “Certain nodes may have defects, such as not having a color center, the cavity coupling is too weak, or their characteristics differ from that of the other nodes. The defective nodes can be turned off by changing the refractive index of each switch microring, as described above with reference to FIG. 11. FIG. 34 illustrates the photonic chip 3400 with 5 defective nodes that represents an embodiment of the present invention. In FIG. 34, defective nodes are identified by "Xs." For example, "X" 3402 identifies a defective node 3404”].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Spillane et al. in view of Young et al. in view of Shikata and further in view of Pollock et al. (US Patent 4,964,133).
As per claim 12, Spillane, Young and Shikata the system of claim 1.
Spillane, Young and Shikata do not teach
the optical cavity system comprises: 
a micro mirror chip with one or more curved micro mirrors, each micro mirror 
forming a lower end of one of the cavities; and 
a fiber optic mounting chip that sits vertically on top of the micro mirror chip and comprises one or more dielectric coatings forming an upper end of one of the cavities.  
Pollock teaches
the optical cavity system comprises: 
a micro mirror chip with one or more curved micro mirrors, each micro mirror 
forming a lower end of one of the cavities [Col. 3, lines 19-20, discloses the optical cavity has a two mirror configuration]; and 
a fiber optic mounting chip that sits vertically on top of the micro mirror chip and comprises one or more dielectric coatings forming an upper end of one of the cavities [Col. 3, lines 19-21, discloses optical cavity has a two lens configuration with the laser crystal located at the beam waist of the cavity; Fig. 2, Col. 4, lines 39-40, disclose the mirror on one end of the cavity, and the lenses were coated locate on other side of the cavity].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the color-center-based quantum computer architectures of Spillane to include a micro mirror chip with one or more curved micro mirrors, each micro mirror forming a lower end of one of the cavities, and a fiber optic mounting chip that sits vertically on top of the micro mirror chip and comprises one or more dielectric coatings forming an upper end of one of the cavities of Pollock. Doing so would help producing population inversion in the energy configuration of the crystal (Col. 3, lines 7-9).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Spillane et al. in view of Young et al. in view of Shikata and further in view of Jin et al. (US Pub. 2002/0141036).
As per claim 15, Spillane, Young and Shikata the system of claim 1.
Spillane, Young and Shikata do not teach
two or more mechanisms arranged in the micro mirror chip in the form of an array.
Jin teaches
two or more mechanisms arranged in the micro mirror chip in the form of an array [paragraph 0004, “These micro-electro-mechanical systems (MEMS) optical devices often employ a periodic array of micro-machined mirrors, each mirror being individually movable in response to an electrical signal”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the color-center-based quantum computer architectures of Spillane to include two or more mechanisms arranged in the micro mirror chip in the form of an array of Jin. Doing so would help mading up of a material which reflects light with high reflectivity at a desired operating wavelength of the light (Jin, 0005).

Allowable Subject Matter
Claims 13-14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 13 is allowable for disclosing the system of Claim 1, wherein the optical cavity comprises a cantilever mechanism comprising a cantilever which is part of a device layer, the cantilever configured to carry, at one end, one of the micro mirrors forming one side of one of the cavities, the cantilever attached, at an opposing end, to a handle layer via an oxide layer.  
The closest references found
Spillane et al. (US Pub. 2008/0063339) in Figs. 9, 11, 15, 33-36, paragraph 0094 teaches an optical cavity system comprising a plurality of cavity sites.
Manipatruni et al. (US Pub. 2012/0281286) in Figs. 1-2, paragraphs 0046-0047 discloses two mirrors 110 and 120 forming cavity 200, where, the moveable mirror 110 of cavity 200 can be made moveable by way of a number of alternative mounting structures. Mounting structures for making a mirror of device 110 movable include cantilevers.
Jin et al. (US Pub. 2002/0141036) Fig. 6, paragraphs 0005 and 0036 discloses the mirrors used in these optical devices are typically made up of a material which reflects light with high reflectivity at a desired operating wavelength of the light, an actuating layer having a mirror, the actuating layer includes the mirror and a mounting substrate, on which the mirror is moveably mounted.
However, the prior art of record do not teach or suggest, individually or in combination, 
the optical cavity comprises a cantilever mechanism comprising a cantilever which is part of a device layer, the cantilever configured to carry, at one end, one of the micro mirrors forming one side of one of the cavities, the cantilever attached, at an opposing end, to a handle layer via an oxide layer.  
Therefore the combination of features is considered to be allowable.
Claim 14 is allowable because it is dependent on claim 13.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chui (US Patent 8405899) describes methods for manufacturing an optical device.
Dutt et al. (2014/0270629) describes methods for fabricating a photonic module.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRI T NGUYEN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128